Citation Nr: 1724400	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-08 606	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic strain of cervical paraspinous muscles on the right.

2.  Entitlement to a rating in excess of 20 percent (prior to March 2, 2010 and from July 1, 2010) for right shoulder tendon derangement with impingement and mild hypertrophic change, arthritis, and tendonitis, status post surgical repair.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Veteran represented by:	Barbara B. Harris, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to June 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

[An August 2011 rating decision granted a temporary total 100 percent rating for the Veteran's right shoulder disability (for convalescence under 38 C.F.R. § 4.30), effective March 2, 2010 (the date of a right shoulder surgery) through June 30, 2010, followed by a 10 percent rating, effective July 1, 2010.  A September 2016 rating decision granted an increased 20 percent rating for his right shoulder disability, effective February 18, 2009 (the date of the current claim).  Because the maximum rating was awarded for the period from March 2, 2010 through June 30, 2010, the matter of an increased rating for his right shoulder disability for that period is moot and will not be addressed herein.  However, because the increased 20 percent rating (awarded prior to March 2, 2010 and from July 1, 2010) does not represent a total grant of benefits sought on appeal, the claim for an increased rating for his right shoulder disability for those two periods remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]

Because the Veteran's attorney noted in a February 2011 written statement that the Veteran was unable to find work or sustain employment due to his service-connected right shoulder disability, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claim for his right shoulder disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2014, an informal conference was held before a Decision Review Officer (DRO) at the RO.

[The Veteran had also initiated an appeal of the denial of service connection for a lumbar spine disability.  An October 2013 rating decision granted service connection for thoracolumbar strain.  Consequently, this matter is not before the Board.]

The issues of a higher rating for the Veteran's right shoulder disability (prior to March 2, 2010 and from July 1, 2010) and a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In a February 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal seeking an increased rating for chronic strain of cervical paraspinous muscles on the right; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for chronic strain of cervical paraspinous muscles on the right; the Board has no further jurisdiction in that matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a February 2014 written statement, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal seeking an increased rating for chronic strain of cervical paraspinous muscles on the right.  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking a rating in excess of 10 percent for chronic strain of cervical paraspinous muscles on the right is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal for a higher rating for the Veteran's right shoulder disability (prior to March 2, 2010 and from July 1, 2010) and for a TDIU rating.

The Board notes that the most recent VA shoulder examinations conducted during the period of the current claim (in August 2013 and in June 2016) did not include range of motion testing of the right shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  On remand, a new examination with such testing is necessary.  If the examiner is unable to conduct this required testing or concludes that the required testing is not necessary, then he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner should also provide a medical opinion addressing the degree(s) of any additional range of motion loss in the Veteran's right shoulder due to pain during his reported flare-ups (or explain why such information cannot feasibly be provided).  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his right shoulder disability during the period of the current claim, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for this disability.

2. The AOJ should arrange for an ORTHOPEDIC EXAMINATION of the Veteran to ascertain the severity of his service-connected right shoulder tendon derangement with impingement and mild hypertrophic change, arthritis, and tendonitis, status post surgical repair.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating shoulder disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected right shoulder tendon derangement with impingement and mild hypertrophic change, arthritis, and tendonitis, status post surgical repair (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please conduct range of motion studies, which should include active AND passive motion and weight-bearing AND non-weight-bearing AND, IF POSSIBLE, WITH RANGE OF MOTION MEASUREMENTS OF THE OPPOSITE UNDAMAGED JOINT.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. Please note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  In addition, please opine as to the degree(s) of any ADDITIONAL RANGE OF MOTION LOSS that would be expected in the right shoulder due to pain during reported flare-ups (or explain why this information cannot feasibly be provided).

d. Please specifically comment on the overall impact that the service-connected right shoulder tendon derangement with impingement and mild hypertrophic change, arthritis, and tendonitis, status post surgical repair has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for a higher rating for right shoulder tendon derangement with impingement and mild hypertrophic change, arthritis, and tendonitis, status post surgical repair (prior to March 2, 2010 and from July 1, 2010) and a TDIU rating.  If either claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


